Citation Nr: 0800110	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-42 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for degenerative joint disease (DJD) of the 
left knee.  

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for low back myofascial strain with 
sacroiliac joint dysfunction (hereafter "low back 
disability") prior to November 28, 2006.  

3.  Entitlement to a compensable disability evaluation for 
seborrheic dermatitis, lichen planus, bilateral arms 
(hereafter "skin condition") prior to November 28, 2006.  

4.  Entitlement to a disability evaluation greater than 10 
percent for the skin condition since November 28, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
January 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
April and October 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

During the recent September 2007 Travel Board hearing, the 
veteran's representative indicated the veteran was 
withdrawing his claims for increased evaluations for 
paresthesia of the left peroneal nerve and a left ulnar 
transposition with multiple finger injuries.  The veteran 
also confirmed this in writing immediately following his 
Travel Board hearing.  Therefore, these claims are no longer 
before the Board.  38 C.F.R. § 20.204.  

In a May 2007 rating decision, the RO increased the veteran's 
low back disability evaluation from 10 to 20 percent, 
effective November 28, 2006.  Since that was not the maximum 
possible rating he could receive for this disability, there 
remained an appeal concerning this claim.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).  However, during his September 
2007 Travel Board hearing, the representative indicated the 
veteran was not contesting the 20 percent evaluation, and 
that he was only appealing the prior 10 percent evaluation.  
Therefore, the issue of entitlement to a disability 
evaluation greater than 20 percent since November 28, 2006, 
is considered withdrawn.  See again 38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  The veteran's left knee flexion is not limited to 30 
degrees, nor is there x-ray evidence of the involvement of 2 
or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  

2.  Prior to November 28, 2006, the veteran's low back 
disability did not cause muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing position.  He did not have forward flexion greater 
than 30 degrees, but not greater than 60 degrees; or, 
combined range of motion not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

3.  Prior to November 28, 2006, the veteran's skin condition 
did not cover at least 5 percent, but less than 20 percent of 
his entire body; or, at least 5 percent but less than 20 
percent of exposed areas affected.  His disability did not 
require intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of less 
than six weeks during the past year.  

4.  Since November 28, 2006, the veteran's skin condition has 
not involved 20 to 40 percent of his entire body or 20 to 40 
percent of exposed areas affected.  Nor has it required 
systemic therapy for a total duration of six weeks or more, 
but not constantly.  




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the left knee disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5260 (2007).
  
2.  Prior to November 28, 2006, the criteria were not met for 
a rating higher than 10 percent for the low back disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.71a, DC 5295 (2002) and 5237 (2007). 

3.  Prior to November 28, 2006, the veteran's skin disability 
did not meet the criteria for a compensable disability 
evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.118, DC 7806 (2007).  

4.  Since November 28, 2006, the veteran's skin disability 
has not met the criteria for a disability evaluation greater 
than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.118, DC 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by an undated 
letter and a follow-up letter in March 2006, the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



That undated VCAA letter in the veteran's claims file is 
located underneath the two rating decisions on appeal.  
Correspondence is placed in a veteran's claims folder in the 
order that it is mailed, so the Board infers this letter was 
mailed prior to the rating decisions on appeal - the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  That undated VCAA letter does not 
specifically ask the veteran to provide any evidence in his 
possession pertaining to his claims.  Id., at 120-21.  
However, an April 2007 Travel Board notification letter did 
make the specific request, and, in any event, VA's Office of 
General Counsel has indicated requiring VA include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed 
this in response to the holding in Pelegrini v. Principi, 17 
Vet. App. 183 (2002) (Pelegrini I), but the Court used 
basically the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In the April 2007 letter the veteran was asked if he had any 
information or evidence that he had not previously provided 
or given to us, then to please tell us or give us that 
evidence as soon as possible.  Even though the letter did not 
use the precise language specified by the Pelegrini Court, it 
is sufficient to satisfy § 5103(a).  So any failure to make 
this specific request in the initial VCAA letter is non-
prejudicial, harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993) and Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error). 

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

Also consider that, in a March 2006 letter, the veteran 
received information concerning both the disability rating 
and downstream effective date elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA medical records, 
private medical records, and the reports of his VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  If there 
is disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
That is to say, VA may "stage" the rating to compensate the 
veteran for times since the effective date of his award when 
his disability may have been more severe than at others.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  



DJD of the Left Knee

The veteran asserts that he is entitled to a higher rating 
for the DJD, i.e., arthritis in his left knee.  Under DC 
5010, arthritis, if as here due to trauma, is rated as 
degenerative arthritis or osteoarthritis under DC 5003.  And 
DC 5003, in turn, indicates the arthritis will be rated on 
the bases of the extent it causes limitation of motion in the 
knee - on flexion under DC 5260 and on extension under DC 
5261.

During his September 2007 Travel Board hearing, the veteran 
stated that he had arthritis and instability in his left 
knee.  Recurrent subluxation or lateral instability of the 
knee is separately rated under DC 5257.  See also VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-
98 (August 14, 1998).  These two precedent GC opinions 
indicate that separate ratings are warranted if the veteran 
has instability (under DC 5257) apart from arthritis (under 
DC 5003) causing limitation of motion.  As will be discussed, 
however, there are no objective clinical indications of 
instability - despite the veteran's subjective complaints, 
to warrant assigning a separate evaluation for this under DC 
5257.  

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Under DC 5003, when limitation of motion is noncompensable, a 
10 percent rating is warranted when there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is warranted where there 
is 
x-ray evidence of the involvement of 2 or more major joints 
or 2 or more minor joint groups with occasional 
incapacitating exacerbations.

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees - 20 percent; 45 degrees - 10 
percent; and 60 degrees - 0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees - 40 percent; 20 degrees - 30 
percent; 15 degrees - 20 percent; 10 degrees - 10 percent; 
and 5 degrees - 0 percent.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

One other preliminary point worth mentioning, there is no 
evidence of ankylosis of the left knee (either favorable or 
unfavorable) to warrant application of DC 5256.  Ankylosis is 
the immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
As will be explained, because the veteran is able to move his 
left knee joint, by definition, it is not immobile.  There 
also are no objective clinical indications of dislocation or 
removal of semilunar cartilage (DCs 5258 and 5259), tibia and 
fibula impairment (DC 5262), or genu recurvatum (DC 5263).  
So none of those codes apply, either.  As well, as already 
alluded to, there is no objective clinical evidence of 
recurrent subluxation or lateral instability to warrant 
application of DC 5257.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).

The veteran had a VA examination in November 2006.  He 
discussed his left knee injury in service, for which he since 
had undergone four surgeries to treat.  He reported symptoms 
of pain, stiffness, tenderness, and occasional swelling, 
locking fatigability, and poor endurance.  He did not lose 
sleep or time at work due to this knee disability.  He stated 
that his activities of daily living were impaired, and that 
he could stand for no more than a few minutes.  He avoided 
climbing stairs and walking for more than very short 
distances.  Driving was painful to him.  His physicians told 
him that, eventually, he will need a total knee replacement 
(arthroplasty).  He reported daily flare-ups that he treated 
with Ibuprofen.  These flare-ups lasted anywhere from just 
minutes to hours.



On objective physical examination, the veteran walked without 
an assistive device.  His left knee was swollen, tender, and 
had generalized weakness.  The examiner stated that he could 
not "totally demonstrate instability."  The veteran's 
flexion was 60 degrees with pain throughout, and then from 60 
to 85 degrees with a great increase in pain.  X-rays of the 
left knee revealed mild to moderate DJD with prominent tibial 
tuberosity and probable fabella.  The examiner diagnosed the 
veteran with DJD of the left knee.  

The veteran earlier had a VA examination in December 2002 to 
determine his initial disability evaluation.  He reported the 
four left knee surgeries.  He could do all activities of 
daily living, but could not stand in one place for more than 
five minutes.  He was unable to jog, run, or do fast 
exercises.  

On objective physical examination, the veteran had knee pain 
on motion.  His flexion was 120 degrees and decreased to 100 
degrees after repetitive motion.  Following range of motion 
testing, there was increasing stiffness, tenderness, and 
weakness.  There was no subluxation or instability.  X-rays 
revealed mild DJD of the left knee.  

It is clear from the results of these two VA examinations 
that the DJD in the veteran's left knee has worsened over 
time.  But a higher 20 percent evaluation is not warranted.  
His flexion measurements do not meet the criteria for a 10 
percent evaluation under DC 5260; rather, his 10 percent 
evaluation is based on the additional functional loss he 
experiences due to pain under DeLuca, which, 
when problematic, effectively reduces his range of motion to 
the required lesser level.  38 C.F.R. §§ 4.40, 4.45 and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  He is not 
entitled to a 20 percent evaluation under DCs 5003-5010 
because there is no x-ray evidence of the involvement of 2 or 
more major joints or any incapacitating exacerbations.  
Reviewing the evidence, the Board finds that the overall 
disability picture for his left knee DJD does not more 
closely approximate a 20 percent rating, even when 
considering functional loss due to pain, because it already 
serves as the basis for his 10 percent evaluation.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence against 
his claim.  38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability that is the only concern, rather the entire period 
since filing the claim is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  
The Board, however, finds that the criteria for a higher 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day he filed 
his claim to the present supports the conclusion that he is 
not entitled to increased compensation during any time within 
the appeal period.

One final point, although the veteran may at some point in 
the future require a left knee replacement, his current 
rating is not meant to compensate for that.  In the event 
this occurs, he is encouraged to file another claim for an 
increased rating.  Only then will VA adjudicators and the 
Board be able to accurately assess the status of his left 
knee disability.  There is no legal basis for assigning a 
higher rating merely based on this potentiality.

Low Back Disability

The veteran asserts that he is entitled to an initial 
disability evaluation higher than 10 percent for his low back 
disability prior to November 28, 2006.  The RO increased the 
veteran's evaluation to 20 percent effective November 28, 
2006.  The 20 percent rating was originally on appeal, but as 
mentioned, the veteran's representative stated at the 
veteran's Travel Board hearing that he was no longer 
contesting the higher rating from November 28, 2006, onwards.  
Only the rating prior to that increase remains at issue.

The veteran's low back disability was assigned a 10 percent 
evaluation for this immediately preceding period from 
February 1, 2003, to November 27, 2006.  His disability is 
currently rated under DC 5237, for lumbosacral strain.  
38 C.F.R. § 4.71a (2007).

The veteran filed his claim in October 2002.  During the 
course of this appeal, VA promulgated new regulations for the 
evaluation of disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003)(codified 
at 38 C.F.R. part 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine.  If a law or regulation changes 
during the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000.  
See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The veteran has a diagnosis of degenerative disc disease 
(DDD).  Therefore, the rating criteria for intervertebral 
disc syndrome (IVDS) apply.  His claim, as mentioned, was 
received in October 2002.  During the course of his appeal, 
VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, DC 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  The regulations in 
effect prior to September 23, 2002, do not apply in this case 
because he filed his claim in October 2002, after the 
revisions to these rating criteria.  

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome, DC 5243, to be evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  For purposes of assigning 
evaluations under Code 5243, an "incapacitating episode" is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note 1 (2007).  There is no evidence 
of record indicating the veteran has ever had an 
incapacitating episode due to his low back disability.  
Therefore, the Formula for Rating Intervertebral Disc 
Syndrome does not apply.  

The RO addressed the old criteria in a September 2004 
statement of the case (SOC) and the new criteria in a May 
2007 supplemental statement of the case (SSOC).  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has evaluated the veteran's low back disability under two 
Diagnostic Codes:  the former 5295 (for lumbosacral strain) 
and the revised 5237 (also for lumbosacral strain).  Prior to 
September 26, 2003, a 10 percent evaluation was warranted 
under DC 5295 when there was characteristic pain on motion.  
A 20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  38 C.F.R. 
§ 4.71a (2002).  

As of September 26, 2003, a 10 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or (2) when the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or (3) when there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or (4) there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is warranted when 
(1) forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees; or (2) the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or (3) there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a (2007).  

The veteran had a VA examination in November 2006.  He 
reported back pain approximately 50 percent of the time.  He 
described stiffness and some fatigability.  He described his 
pain as generally mild to moderate, and rarely severe.  His 
pain was worsened by hard-impact activity.  Flare-ups 
occasionally caused pain radiation down both thighs, and were 
caused by prolonged standing or walking.  He did not lose 
sleep or miss work due to his back pain.  He used heat to 
relieve his symptoms.  He stated that he was able to carry 
out the duties of his usual occupation because of a tolerant 
employer.  He denied incapacitating episodes.  

Upon objective examination, the veteran had tenderness and 
muscle spasm "of minimal degree."  There was definite pain 
upon all motions of the lumbosacral spine, particularly in 
the sacroiliac articulations.  Forward flexion was 50 degrees 
with pain, extension was 25 degrees with severe pain.  
Lateral flexion was 50 degrees bilaterally with accompanying 
muscle spasm.  Rotation was 20 degrees bilaterally with 
increasingly severe pain.  His combined range of motion was 
215 degrees.  There was no further reduction of range of 
motion against resistance or with repetition.  There was 
numbness on the lateral aspect of the veteran's left leg, 
which the examiner attributed to other causes.  There was 
post range of motion test pain, stiffness, and tenderness, 
but no weakness, swelling, or suggestion of impaired 
endurance.  X-rays showed mild DJD with abnormal sacroiliac 
joints and worsening DJD of the inferior margination, when 
compared with x-rays from December 2002.  

The veteran previously had a VA examination in December 2002.  
He reported low back pain with no radiation of the pain.  He 
also denied any bowel and bladder dysfunction.  He reported 
flare-ups occurring between one and ten times a month.  The 
examiner described treatment of the veteran's low back 
disability as "conservative."  

Upon objective examination, the veteran's forward flexion was 
95 degrees.  His extension was 35 degrees, lateral flexion 
was 40 degrees bilaterally, and rotation was 35 degrees 
bilaterally.  His combined range of motion was 280 degrees.  
After repetitive motion, the veteran's forward flexion 
decreased to 85 degrees and his extension decreased to 25 
degrees, which lowered his combined range of motion to 260 
degrees.  Other ranges of motion remained normal after 
repetitive motion because of myofascial distal stiffness.  No 
spasms were noted and the veteran's sacroiliac joints were 
nontender during the examination.  X-rays showed normal 
lumbar lordosis and disc spaces with no evidence of 
degenerative changes.  

The results of that November 2006 VA examination were the 
grounds for increasing the veteran's disability evaluation to 
20 percent because it showed that his forward flexion was 
limited to 50 degrees.  The propriety of that 20 percent 
rating is not before the Board, as already indicated.  And 
there is no evidence of record showing the veteran's low back 
disability met the criteria for this higher 20 percent 
evaluation prior to November 28, 2006, the date of that VA 
examination.  Before that date, there is no evidence of 
record showing his ranges of motion, with the exception of 
the December 2002 VA examination which shows he does not meet 
the criteria for the higher 20 percent evaluation because his 
flexion was, at worst, to 85 degrees.  This exceeds the limit 
required for the higher 20 percent rating.  Additionally, the 
evidence does not show muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  The veteran's disability does not meet 
the criteria for a 20 percent evaluation under the previous 
or amended criteria, even when considering pain on motion 
under DeLuca.  Reviewing the evidence, the Board finds that 
the overall disability picture for his low back disability 
does not more closely approximate a 20 percent rating prior 
to November 28, 2006.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim, in turn 
meaning there is no reasonable doubt to resolve in his favor, 
and that his claim must be denied.  38 C.F.R. § 4.3.  

Skin Condition

The veteran asserts that he is entitled to an increased 
initial disability evaluation for his skin condition, which 
is rated under DC 7806, dermatitis or eczema.  38 C.F.R. 
§ 4.118.  For the period from February 1, 2003, to November 
27, 2006, the veteran was assigned a noncompensable 
evaluation.  Beginning on November 28, 2006, the date of his 
VA dermatology examination, the veteran was assigned a 10 
percent evaluation for his skin condition.  Both ratings are 
on appeal.  

The veteran filed his claim in October 2002.  Therefore, the 
amended rating criteria for skin conditions, effective August 
30, 2002, are applicable in this case.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  

Under DC 7806, a noncompensable evaluation is warranted when 
the skin condition covers less then 5 percent of the entire 
body or less than 5 percent of the exposed areas affected, 
and; no more than topical therapy is required during the 
previous 12 month period.  A 10 percent evaluation is 
warranted when the skin condition covers at least 5 percent, 
but less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12 month 
period.  A 30 percent evaluation is warranted when the skin 
condition covers 20 to 40 percent of the entire body or 20 to 
40 percent of the exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12 month period.  
38 C.F.R. § 4.118.  

The veteran underwent a VA dermatology examination on 
November 28, 2006.  The record of the examination was 
accompanied by color photographs of the veteran's arms and 
hands.  The claims folder was reviewed in conjunction with 
the examination.  Until his VA examination, the veteran had 
not seen a dermatologist since 1992.  

The veteran reported that since 1991 he developed a very 
pruritic, red, rash on his arms when he was exposed to 
sunlight for 15 to 30 minutes.  The veteran stated that when 
he did not use sunscreen, the rash would cause intense 
itching that resolved over several weeks.  He used an over 
the counter sunscreen every 2 hours when he was active 
outside.  He also had a steroid lotion that he used twice a 
day.  He could not recall the name of the topical steroid 
cream, and the examiner could not find references to it in 
the veteran's claims folder.  He also took Septra for 
sinusitis.  The veteran stated that his skin condition had 
been essentially stable since he began taking Septra.  

The veteran reported intermittent flare-ups that lasted for a 
few weeks each, for an estimated total of 20 weeks of flare-
ups.  He stated that his lesions, when he had them, did not 
interfere with his activities of daily living, though he 
found that as an avid outdoorsman, they were very limiting 
because he could not go out in the sun.  

Upon objective examination, the veteran had multiple small, 
excoriated, erythematous papules that were less than 2 mm in 
size.  He had 2 scars from biopsies: one that was "very 
faded" and approximately 3 square millimeters, and one that 
was approximately 8 square millimeters.  He had one are that 
was approximately 2 square centimeters of macule composed of 
pinpoint petechia that showed no excoriation.  The examiner 
concluded that the skin condition involved 0 percent of his 
exposed body surface area and approximately 5 percent of his 
total body surface area.  The examiner diagnosed the veteran 
with polymorphous light eruption.  

The veteran underwent a VA examination in December 2002, but 
the physician that conducted it was not a dermatologist.  At 
the examination, the veteran stated that he had a skin 
condition caused by sun exposure.  At the time of the 
examination, he was not having a flare-up.  The examiner 
described the veteran's skin as "very healthy and within 
normal limits."  

Aside from the two VA examinations, there is no evidence of 
record pertinent to the veteran's skin condition.  The 
evidence discussed above is entitled to great probative 
weight and provides evidence against the veteran's claims.  
There is no evidence that the veteran's skin condition 
requires the use of immunosuppressive medications or 
corticosteroids for any duration.  In November 2006, the 
examiner concluded that the veteran's skin condition covered 
approximately 5 percent of his total body surface area, which 
was the basis for his 10 percent evaluation.  Prior to the 
November 2006 VA examination, there was no evidence of record 
to support a compensable evaluation.  There is no evidence to 
show that the veteran's skin condition covers 20 percent of 
his entire body or 20 percent of exposed areas affected.  
Therefore, he is not entitled to a 30 percent evaluation for 
his skin condition after November 28, 2006.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against these 
claims.  38 C.F.R. § 4.3.  

Extraschedular Consideration

With regard to the claimed disabilities, the Board finds no 
reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Specifically, a VA dermatologist 
concluded in November 2006 that the veteran's skin condition 
did not interfere with his employment.  Also in November 
2006, a VA examiner stated that the veteran's left knee and 
low back disabilities did not cause him to miss work.  


ORDER

An initial disability evaluation greater than 10 percent for 
DJD of the left knee is denied.  

An initial disability evaluation greater than 10 percent for 
the low back disability prior to November 28, 2006 is denied.  

A compensable disability evaluation for the skin condition 
prior to November 28, 2006 is denied.  

A disability evaluation greater than 10 percent for a skin 
condition since November 28, 2006 is denied.  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


